Title: From Thomas Jefferson to Albert Gallatin, 12 December 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J to mr Gallatin
            Dec. 12. 1802.
          
          Benjamin Cheney was approved by the Senate both as Surveyor & Inspector
          James L. Shannonhouse was approved by them also both as Surveyor & Inspector. 
           therefore their commissions as Inspectors might have issued & may now. 
          Thomas Worthington was nominated to the Senate at the last session as Supervisor of the Northwestern district, & so approved by them. on recurring to mr Gallatin’s note of Apr. 24. I find he named him to me as Supervisor. on this the nomination was grounded. yet the Commission I signed was, if I noted it right, as Surveyor. if the commission was wrong we can correct it. if the nomination was wrong, a new one must be made to the Senate. 
          The list preparing for the Senate is rectified in every other part agreeably to mr Gallatin’s corrections. it will await his information as to Worthington. 
          
            Th:J.
          
        